DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 20, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabe (US 5,573,494), and in further view of Nakazato (US 2019/0150710).
Regarding claim 4, Yabe figures 58-59, 62-63, and 83 teach an endoscope accessory assembly for use with an endoscope during processing with a cleansing fluid in an automatic endoscope reprocessing apparatus, the endoscope having an actuator wheel (480 pulley) rotatable axially about a center axis within the endoscope so as to operate an elevator platform (452 base) or forceps raiser device located at a distal end of the endoscope, the endoscope accessory assembly comprising: 
a direct wheel coupler (458 axis) having a first coupler end configured to engage the actuator wheel (480 pulley) and to rotate the actuator wheel axially upon actuation; 
a gear assembly (459 gear) mechanically coupled to a second coupler end of the direct wheel coupler, the gear assembly (459 gear) configured to impart a rotational force to the direct wheel coupler; and 
a fluid turbine member (457 gear) coupled to the gear assembly opposite the direct wheel coupler.[col 23 line 45- col 24 line 10] 
Yabe is silent to the fluid turbine member having a plurality of blades disposed within a body or housing of the fluid turbine member and configured to rotate perpendicularly to a direction of the cleansing fluid flowing across the plurality of blades, the turbine member imparting a rotational force to the gear assembly from a motive force generated by the cleansing fluid flow, wherein the rotating motion on the direct wheel coupler translates to an opening and closing of the elevator platform by the actuator wheel within the endoscope during endoscope reprocessing.
Nakazato is directed towards an endoscope wherein the blade wheel 233 faces the opening of the treatment tool channel 115.  A position at which the blades of the blade wheel 233 is positioned is a position to restrain a direction in which solution flowing out from the opening of the treatment tool channel 115 flows toward the distal end side along the mounting surface 116b of the raising base 116. That is, one side of the blade of the blade wheel 233 is a pressure receiving surface that receives pressure of solution flowing out from the opening of the treatment tool channel 115 in the direction of the arrow Y.sub.1.  Furthermore, the water wheel 23 is structured to have a rotational resistance to a flow of solution.  For example, the supporting axis 231 is attached to slide on the first casing 21 to generate a rotational resistance of the water wheel 23.  Therefore, it is possible to restrain smooth flow of solution that has flowed out from the opening of the treatment tool channel 115 along the mounting surface 116b of the raising base 116 inside the housing room 117 by the water wheel 23.[0044]
It would have been obvious to one of ordinary skill in the art before the effective filing day of the present invention to provide a blade wheel as Nakazato teaches by making cleaning solution flow from the treatment tool channel 115 toward the distal end portion 110, the mounting surface 116b of the raising base 116 can be cleaned, and the solution can be fed also into the narrow gap between a surface (the rear surface 116c and the side surface 116d) of the raising base 116 and a wall surface (the bottom surface 117a and the side surface 117b) of the housing room 117.  Thus, it is possible to make solution flow to every corner of a narrow gap formed in the distal end portion 110 that includes the raising base 116, and to clean the surface (the mounting surface 116b, the rear surface 116c, and the side surface 116d) of the raising base 116 housed in the housing room 117 easily with just one feed of water.[0047]
Regarding claim 5, Yabe teaches the gear assembly further comprising a connecting shaft or rod assembly (454 rotation axis) coupled from a first gear of the gear assembly to a surface of the fluid wheel, the connecting rod assembly transferring rotational motion to the first gear of the gear assembly
Regarding claim 6, Nakazato teaches the gear assembly further comprising a connecting shaft or rod assembly (231 supporting axis) coupled to a surface of the fluid wheel, the connecting rod assembly configured to convert rotational motion about the surface of the fluid wheel to linear motion on first gear of the gear reduction assembly.
Regarding claim 7, Yabe suggest the gear assembly is a gear reduction assembly as figure 62 teaches a set of gears (457, 459) connected to a pulley (480).
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazato (US 2019/0150710), and in further view of Umeyama (US 5,490,015).
Regarding claim 8, Nakazato figure 7 teaches an endoscope accessory assembly for use with an endoscope during processing with a cleansing fluid in an automatic endoscope reprocessing apparatus, the endoscope having an actuator wheel (23 water wheel) rotatable axially about a center axis within the endoscope so as to operate an elevator platform or forceps raiser device (116 raising base) located at a distal end of the endoscope, the endoscope accessory assembly comprising: 
a fluid turbine member (233 blade wheel) having a plurality of blades disposed within a body of the fluid turbine member and configured to rotate perpendicularly to a direction of the cleansing fluid flowing across the plurality of blades, the turbine member imparting a rotational force to a connecting shaft or rod protruding from a center axis of the turbine member from a motive force generated by the cleansing fluid flow.[0043-44] 
Nakazato is silent to a direct current (DC) generator coupled to the connecting shaft or rod from the fluid turbine member, the DC generator having two electrical leads for transmitting DC current generated by the generator; and 
a solenoid device assembly including a housing and a plunger rod disposed therein and protruding partially therefrom, the plunger rod having a spring member located concentrically about the plunger rod and adjacent the housing, the solenoid device electrically connected to the two electrical leads of the DC generator and configured to move the plunger rod in and out of the housing upon being energized by the DC current, wherein the movement of the plunger rod along with the spring member impart an actuating force on the actuator wheel of the endoscope controlling the elevator or forceps device during endoscope reprocessing.
Umeyama is directed towards an actuator device wherein figures 7 and 11 teach a direct current (DC) generator (17 piezoelectric actuator) coupled to the connecting shaft or rod from the fluid turbine member, the DC generator having two electrical leads (18 lead wire) for transmitting DC current generated by the generator; and 
a solenoid device (68 piezoelectric element) assembly including a housing (66 actuator unit) and a plunger rod (69 stopper) disposed therein and protruding partially therefrom. Figure 62 teaches a coil 530 wound around the piezoelectric element thereby suggesting the plunger rod having a spring member located concentrically about the plunger rod and adjacent the housing, the solenoid device electrically connected to the two electrical leads of the DC generator and configured to move the plunger rod in and out of the housing upon being energized by the DC current, wherein the movement of the plunger rod along with the spring member impart an actuating force on the actuator wheel of the endoscope controlling the elevator or forceps device during endoscope reprocessing.[col 6 line 45-col 7 line 25][col 12 line 30-40][33 lines 15-25]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide an actuator assembly as taught in Umeyama wherein the number of structural parts is reduced, the size of the entire body is reduced, the processing and assembling costs are reduced, and, when an external mechanical shock is applied, a deformation element is not easily damaged.[col 1 lines 45-55]
Regarding claim 9, the plunger rod  of Yabe and Umeyama within the housing of the solenoid device assembly is capable of being configured for rotational motion and the spring member is configured with a rotated torsion configuration so as to unwind and rotate the plunger rod to a neutral or a starting position.
Regarding claim 10, the plunger rod of Yabe and Umeyama within the housing of the solenoid device is capable of being configured for translational or rectilinear motion and the compressed spring member returns the plunger rod to an extended configuration.
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazato (US 2019/0150710), and in further view of Morimoto (US 2016/0089125).
Regarding 11, Nakazato figure 7 teaches an endoscope accessory assembly for use with an endoscope during processing with a cleansing fluid in an automatic endoscope reprocessing apparatus, the endoscope having an actuator wheel (23 water wheel) rotatable axially about a center axis within the endoscope so as to operate an elevator platform or forceps raiser device (116 raising device) located at a distal end of the endoscope.
Nakazato is silent to the endoscope accessory assembly comprising: an impact head assembly having an impact head member disposed on a connecting shaft or rod member in a T-configuration, the connecting shaft or rod having a spring member located concentrically about a lower portion of the rod, the spring member configured to allow a predetermined at least one of an axial rotational and linear movement of the impact head assembly upon the impact head member being subjected to a rotational or linear force from a motive force generated by the cleansing fluid flow; 
a ratchet member operatively coupled with the connecting rod of the impact head assembly, the ratchet member including a predetermined number of indentations configured to engage a pin protruding laterally from the connecting rod that maintains the impact head member in a first position, the pin advancing progressively through the indentations as the impact head member is subjected to the motive force until the indentations terminate and the ratchet member releases the impact head assembly such that the impact head member moves to a second position, the rotational movement of the impact head assembly to the second position imparting a rotational or linear force on a distal end of the connecting rod; and 
a direct wheel coupler having a first coupler end configured to engage the connecting rod and a second end configured to engage the actuator wheel and rotate the wheel axially upon receiving an actuation force, wherein the movement of the connecting rod along with the spring member impart an actuating force on the actuator wheel of the endoscope controlling the elevator or forceps device during cleansing of the endoscope, wherein the rotating or linear motion on the direct wheel coupler translates to an opening and closing of the elevator platform by the actuator wheel within the endoscope during endoscope reprocessing.
Morimoto is directed towards an endoscope apparatus wherein figures 5 and 26 teach an impact head assembly having an impact head member (96 slider) disposed on a connecting shaft or rod member (92 crank member) in a T-configuration, the connecting shaft or rod having a spring member located concentrically about a lower portion of the rod, the spring member (98 operation wire) configured to allow a predetermined at least one of an axial rotational and linear movement of the impact head assembly upon the impact head member being subjected to a rotational or linear force from a motive force generated by the cleansing fluid flow; 
a ratchet member ( 90 transmission mechanism) operatively coupled with the connecting rod of the impact head assembly, the ratchet member including a predetermined number of indentations (290 groove) configured to engage a pin (296 ball plunger) protruding laterally from the connecting rod that maintains the impact head member in a first position, the pin advancing progressively through the indentations as the impact head member is subjected to the motive force until the indentations terminate and the ratchet member releases the impact head assembly such that the impact head member moves to a second position, the rotational movement of the impact head assembly to the second position imparting a rotational or linear force on a distal end of the connecting rod; and 
a direct wheel coupler (154 cylindrical rotating drum)  having a first coupler end (155 convex part) configured to engage the connecting rod and a second end configured to engage the actuator wheel and rotate the wheel axially upon receiving an actuation force, wherein the movement of the connecting rod along with the spring member impart an actuating force on the actuator wheel of the endoscope controlling the elevator or forceps device during cleansing of the endoscope, wherein the rotating or linear motion on the direct wheel coupler translates to an opening and closing of the elevator platform by the actuator wheel within the endoscope during endoscope reprocessing.[0091-100][0209]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a transmission mechanism as taught in Morimoto to erect the forceps elevator.[0083]
Regarding claim 12, Morimoto suggests the connecting rod and the spring member are capable of being configured for rotational motion of the direct wheel coupler.
Regarding claim 13, Morimoto suggests the connecting rod and the spring member are capable of being configured for translational or rectilinear motion of the direct wheel coupler.
Regarding claim 14, Morimoto suggests the motive force is capable of being generated by a pressurized cleansing gas.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711